—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 31, 1996, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Claimant was receiving unemployment insurance benefits at a time when she was starting up a pet-sitting business. She engaged in various activities toward this end including filing a certificate of doing business, ordering printed stationery and business cards, purchasing supplies and placing newspaper advertisements soliciting customers. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she was not totally unemployed at the time she received them, charging claimant with a recoverable overpayment and the loss of benefit days based upon its finding that claimant made willful misrepresentations in order to obtain benefits. We affirm. Claimant does not challenge the *784finding she was not totally unemployed; instead, she disputes the finding that she willfully misrepresented her employment status. She contends that such finding is not supported by substantial evidence as there is no proof that she intentionally made false statements in order to obtain benefits. “Willful”, as used in Labor Law § 594, means knowingly, intentionally or deliberately making a false statement (see, Matter of Marinelli [Hudacs], 195 AD2d 741). Claimant’s actions fall within this definition since the proof shows that each week from April 16, 1992 until the exhaustion of her benefits in July 1992, claimant submitted coupons by mail upon which she certified that she had done no work despite the fact she was engaged in organizing her business and soliciting customers. In our view, this proof provides substantial evidence supporting the challenged finding (see, Matter of Silverstein [Sweeney], 236 AD2d 757; Matter of Wohler [Sweeney], 233 AD2d 739).
White, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur.
Ordered that the decision is affirmed, without costs.